DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of February 10, 2020.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate wherein at least one of the orbiting scroll or the main frame defines a deformable groove that is spaced apart from a first key groove or a second key groove of an Oldham’s ring. 


Claim Objections

Claim 17 is objected to because of the following informalities:    

Claim 17, Line 7 should be corrected to …extends in a parallel manner…

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 7: impact-force dissipating member  - read as “a member (generic placeholder) for impact-force dissipation (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 – 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the main frame comprises: a main end plate that receives the rotatable shaft; and a main side plate that protrudes from an outer circumferential surface of the main end plate and is supported on the fixed scroll, and wherein the second key groove is a main key groove defined in the main end plate. According to Paragraph 71 of the present spec, and Figure 4, the main end plate is 311 and the main side plate is 312. Claim 10 requires that the key groove is defined in the main end plate. However, none of the embodiments show the key grooves in the main end plate. All of the embodiments depicted in the drawings show the key grooves outside of what Figure 4 points to as the main end plate. Then, in Paragraph 224 and Figure 9B, the spec states “a spacing between the 

Claims 11 – 14 are rejected by virtue of their dependence on Claim 10. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 2, 4 – 7, 9 – 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20020063431).

With regards to Claim 1:

Lee discloses a compressor (Figures 9 – 11) comprising: a casing configured to accommodate refrigerant (not shown in Figures but a scroll compressor inherently comprises some sort of casing); a driver coupled to an inner circumferential surface of the casing and configured to rotate a rotatable shaft (shaft 2, see English translation: “the driving force of the transmission mechanism is transmitted to the turning scroll 50 through the rotating shaft (2)”; and a compression assembly (fixed scroll 40, orbiting scroll 50) coupled to the rotatable shaft and configured to compress the refrigerant in the casing, the compression assembly comprising:

an orbiting scroll (orbiting scroll 50) coupled to the rotatable shaft and configured to perform an orbiting motion based on rotation of the rotatable shaft,

a fixed scroll (fixed scroll 40) engaged with the orbiting scroll and configured to receive the refrigerant and to compress the refrigerant based on the orbiting motion of the orbiting scroll, the fixed scroll being configured to discharge the refrigerant (see English translation),

a main frame (frame 1) that is disposed on the fixed scroll and accommodates the orbiting scroll therein (see Figures 9, 10), wherein the rotatable shaft passes through the main frame (eccentric portion 2a of shaft 2 passes through frame 1, see Figure 9), and

an Oldham's ring (Oldham ring 30) comprising:

a ring body (ring-shaped body 31) that is disposed between the orbiting scroll and the main frame (as seen in Figures 9, 10),

a first key (keys 32, 33) that protrudes from the ring body and is coupled to the orbiting scroll (see Figure 10), wherein the orbiting scroll defines a first key groove (grooves 52, 53) that accommodates the first key therein and that is configured to contact the first key based on rotation of the rotatable shaft (see Figure 9 and English translation), and

a second key (keys 34, 35) that protrudes from the ring body and is coupled to the main frame (see Figure 10), wherein the main frame defines a second key groove (grooves 1a, 1b) that accommodates the second key therein and that is configured to contact the second key based on rotation of the rotatable shaft, and wherein the first and second keys are configured to prevent a spinning motion of the orbiting scroll (see English translation),

wherein at least one of the orbiting scroll or the main frame defines a deformable groove that is spaced apart from the first key groove or the second key groove, the deformable groove being configured to deform to reduce an impact force between the first key and the first key groove or between the second key and the second key groove (see Figure 11, deformable groove formed by unlabeled volume containing spring 62, spaced apart from groove 1b – said volume is deformable via pressure exerted on support plate 61, see English translation: “A force acts on the means 60, but at this time, the elastic force is elastically supported by the elastic support force of the support means 60 to prevent the noise generated by the contact friction”).

With regards to Claim 2:

Lee discloses the first key groove has a first contact point disposed at an inner surface of the first key groove and configured to contact the first key based on rotation of the rotatable shaft (see Figure 9 and English translation: “keyways 1a, 1b, 52, 53 in contact with the keys 32, 33, 34, 35 of the Oldham ring”),

wherein the second key groove has a second contact point disposed at an inner surface of the second key groove and configured to contact the second key based on rotation of the rotatable shaft (see Figures 9 – 11 and English translation: “keyways 1a, 1b, 52, 53 in contact with the keys 32, 33, 34, 35 of the Oldham ring”), and

wherein the deformable groove extends parallel to the first key groove or the second key groove and is configured to deform at a position corresponding to the first contact point or the second contact point based on rotation of the rotatable shaft (see Figure 11, deformable groove extends almost the entire length of the key groove 1b and is capable of deforming along the contact point, see also English translation: “The support plate 61 is elastically supported in a state of always being in contact with one side d of the Oldham key 35 inserted into the key groove 1b by the spring 62”).

With regards to Claim 4:

Lee discloses the deformable groove extends in a radial direction of the orbiting scroll or the main frame (as seen in Figure 10), and wherein a length of the deformable groove in the radial direction is greater than a width of the deformable groove in a width direction perpendicular to the radial direction (see Figure 11, length of deformable volume containing the springs 62 in the radial direction is greater than width of groove 1b in a perpendicular direction).

With regards to Claim 5:

Lee discloses the deformable groove comprises a curved surface configured to deform based on rotation of the rotatable shaft (see Figure 11, radially outer side of the volume containing the springs 62 is clearly curved). 

With regards to Claim 6:

Lee discloses the curved surface is disposed at an end of the deformable groove in the radial direction (see Figure 11, radially outer side of volume containing springs 62 is the side that is curved).

With regards to Claim 7:

Lee discloses the compression assembly further comprises an impact-force dissipating member (springs 62) disposed in the deformable groove and configured to absorb the impact force.

With regards to Claim 9:

Lee discloses the first key groove has a first contact point disposed at an inner surface of the first key groove and configured to contact the first key based on rotation of the rotatable shaft (see Figure 9 and English translation: “keyways 1a, 1b, 52, 53 in contact with the keys 32, 33, 34, 35 of the Oldham ring”),

wherein the second key groove has a second contact point disposed at an inner surface of the second key groove and configured to contact the second key based on rotation of the rotatable shaft (see Figure 9 and English translation: “keyways 1a, 1b, 52, 53 in contact with the keys 32, 33, 34, 35 of the Oldham ring”), and

wherein the impact-force dissipating member is disposed in the deformable groove at position corresponding to the first contact point or the second contact point (see English translation: “The support plate 61 is elastically supported in a state of always being in contact with one side d of the Oldham key 35 inserted into the key groove 1b by the spring 62” – since the support plate 61 is always in contact with the key, at least one of the contact points qualifies as the first or second contact point and coincides with the same radial position as the springs 62).

With regards to Claim 10:

the main frame comprises: a main end plate that receives the rotatable shaft; and a main side plate that protrudes from an outer circumferential surface of the main end plate and is supported on the fixed scroll, and wherein the second key groove is a main key groove defined in the main end plate (see grooves 1a, 1b in frame 1, in Figure 10, which are on a plate portion located radially outside of another plate portion of frame 1 that receives the shaft 2 – which is consistent with the present application’s drawings).

With regards to Claim 11:

Lee discloses the main end plate has: a first surface in contact with the ring body (see annotated Figure 9 below); a second surface that is opposite to the first surface of the main end plate and spaced apart from the ring body (see annotated Figure 9 below, note that two surfaces qualify as the second surfaces); and an outer side surface that extends between the first surface and the second surface of the main end plate (see annotated Figure 9 below, note that two surface qualify as outer side surfaces), and wherein the deformable groove comprises a main deformable groove that is defined in the main end plate, that extends parallel to the main key groove (as seen in Figure 11), and that is spaced apart from the outer side surface of the main end plate (see annotated Figure 9 below, the key groove is radially spaced apart from both surfaces that qualify as outer side surfaces).


    PNG
    media_image1.png
    350
    600
    media_image1.png
    Greyscale


With regards to Claim 15:

Lee discloses the orbiting scroll comprises: an orbiting end plate disposed between the main frame and the fixed scroll (see Figures 9, 10); and an orbiting wrap (wrap 51) that extends from the orbiting end plate toward the fixed scroll and defines a compression chamber together with the fixed scroll (compression chambers P, see Figure 3), the compression chamber being configured to receive and compress the refrigerant (see English translation), wherein the first key groove is an orbiting key groove defined in the orbiting end plate (grooves 52, 53, Figure 10).


s 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (US 2003/0175139).

With regards to Claim 1:

Joo discloses a compressor (Figures 2, 3, 7) comprising: a casing (casing 2) configured to accommodate refrigerant (fluid, Paragraph 16); a driver (driving unit 4) coupled to an inner circumferential surface of the casing and configured to rotate a rotatable shaft (shaft 8); and a compression assembly (compressing unit 6) coupled to the rotatable shaft and configured to compress the refrigerant in the casing (Paragraph 36), the compression assembly comprising:

an orbiting scroll (orbiting scroll 32) coupled to the rotatable shaft and configured to perform an orbiting motion based on rotation of the rotatable shaft,

a fixed scroll (fixed scroll 28) engaged with the orbiting scroll and configured to receive the refrigerant and to compress the refrigerant based on the orbiting motion of the orbiting scroll, the fixed scroll being configured to discharge the refrigerant (via discharge hole 34),

a main frame (main frame 14) that is disposed on the fixed scroll and accommodates the orbiting scroll therein (see Figures 2, 3), wherein the rotatable shaft passes through the main frame (eccentric portion 42 of shaft 8 passes through frame 14, see Figure 2), and

an Oldham's ring (Oldham’s ring 36) comprising:

a ring body that is disposed between the orbiting scroll and the main frame (as seen in Figure 3),

a first key (keys 48) that protrudes from the ring body and is coupled to the orbiting scroll (Paragraph 52), wherein the orbiting scroll defines a first key groove (grooves 46) that accommodates the first key therein and that is configured to contact the first key based on rotation of the rotatable shaft (Paragraph 52), and

a second key (keys 50) that protrudes from the ring body and is coupled to the main frame (Paragraph 52), wherein the main frame defines a second key groove (grooves 52) that accommodates the second key therein and that is configured to contact the second key based on rotation of the rotatable shaft, and wherein the first and second keys are configured to prevent a spinning motion of the orbiting scroll (Paragraph 52),

wherein at least one of the orbiting scroll or the main frame defines a deformable groove (sliding groove 82, Figure 7) that is spaced apart from the first key groove or the second key groove, the deformable groove being configured to deform to reduce an impact force between the first key and the first key groove or between the second key and the second key groove (see Abstract: “prevent wrong vibration and noise occurrence of the compressor”, see also Paragraph 58).

With regards to Claim 15:

Joo discloses the orbiting scroll comprises: an orbiting end plate (plate 40, Figure 3) disposed between the main frame and the fixed scroll; and an orbiting wrap (wrap 30, Figure 3) that extends from the orbiting end plate toward the fixed scroll and defines a compression chamber together with the fixed scroll (compression space 16, see Figure 2), the compression chamber being configured to receive and compress the refrigerant (Paragraph 39), wherein the first key groove is an orbiting key groove defined in the orbiting end plate (grooves 46, see Figures 3 and 7).

With regards to Claim 16:

Joo discloses the orbiting end plate has: a first surface in contact with the ring body (see Figures 2, 3, bottom surface of orbiting scroll 32 facing Oldham’s ring 36); a second surface that is opposite to the first surface and spaced apart from the first surface (see Figures 2, 3, top surface of orbiting scroll 32 from which wraps 30 extend), wherein the orbiting wrap extends from the second surface; and an outer side surface that extends between the first surface and the second surface of the orbiting end plate (see Figures 2, 3, radially outer surface of orbiting scroll 32), wherein the deformable groove comprises an orbiting deformable groove (sliding groove 82) that is defined in the orbiting end plate, that extends parallel to the orbiting key groove, and that is spaced apart from the outer side surface of the orbiting end plate (see Figures 3, 4, and 7, sliding grooves 82 extends parallel to and is spaced apart from groove 46 under broadest reasonable interpretation).


Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (hereafter “Yamashita” – EP 3199753)

With regards to Claim 1:

Yamashita discloses a compressor (Figures 1, 3, 17A – 18) comprising: a casing (housing 8) configured to accommodate refrigerant (Paragraph 36); a driver (motor 4) coupled to an inner circumferential surface of the casing and configured to rotate a rotatable shaft (shaft 5); and a compression assembly (fixed scroll 2, orbiting scroll 3) coupled to the rotatable shaft and configured to compress the refrigerant in the casing (Paragraph 36), the compression assembly comprising:

an orbiting scroll (orbiting scroll 3) coupled to the rotatable shaft and configured to perform an orbiting motion based on rotation of the rotatable shaft,

a fixed scroll (fixed scroll 2) engaged with the orbiting scroll and configured to receive the refrigerant and to compress the refrigerant based on the orbiting motion of the orbiting scroll, the fixed scroll being configured to discharge the refrigerant (via discharge port 2P),

a main frame (bearing 6, see Figure 2) that is disposed on the fixed scroll and accommodates the orbiting scroll therein (see Figures 1, 2), wherein the rotatable shaft passes through the main frame (see Figure 2), and

an Oldham's ring (Oldham’s ring 10, Figure 3) comprising:

a ring body that is disposed between the orbiting scroll and the main frame (as seen in Figure 3),

a first key (keys 11) that protrudes from the ring body and is coupled to the orbiting scroll (Paragraph 46), wherein the orbiting scroll defines a first key groove (grooves 20) that accommodates the first key therein and that is configured to contact the first key based on rotation of the rotatable shaft (Paragraph 47), and

a second key (keys 12) that protrudes from the ring body and is coupled to the main frame (Paragraphs 49 – 54), wherein the main frame defines a second key groove (grooves 30) that accommodates the second key therein and that is configured to contact the second key based on rotation of the rotatable shaft, and wherein the first and second keys are configured to prevent a spinning motion of the orbiting scroll (Paragraphs 49 – 54),

wherein at least one of the orbiting scroll or the main frame defines a deformable groove (recess 55, Figures 17A – 18) that is spaced apart from the first key groove or the second key groove, the deformable groove being configured to deform to reduce an impact force between the first key and the first key groove or between the second key and the second key groove (Paragraphs 176 – 181).

With regards to Claim 15:

Yamashita discloses the orbiting scroll comprises: an orbiting end plate (as seen in Figures 1, 2) disposed between the main frame and the fixed scroll; and an orbiting wrap (as seen in Figures 1, 2) that extends from the orbiting end plate toward the fixed scroll and defines a compression chamber together with the fixed scroll (compression chamber R, see Figure 2), the compression chamber being configured to receive and compress the refrigerant (Paragraph 36), wherein the first key groove is an orbiting key groove defined in the orbiting end plate (grooves 20, see Figures 17A – 18).

With regards to Claim 17:

Yamashita discloses the orbiting end plate has: a first surface in contact with the ring body (see Figures 1, 2, bottom surface of orbiting scroll 3 facing Oldham’s ring 10); a second surface that is opposite to the first surface and spaced apart from the first surface (see Figures 1, 2, top surface of orbiting scroll 3 from which wraps extend), wherein the orbiting wrap extends from the second surface; and an outer side surface that extends between the first surface and the second surface of the orbiting end plate (see Figures 1, 2, radially outer surface of orbiting scroll 3), wherein the deformable groove is defined in the orbiting end plate (see Figures 17A – 18, recess 55 is located on orbiting scroll 3), extends parallel manner to the orbiting key groove (parallel to groove 20 of orbiting scroll 3), and passes through the outer side surface (see Figures 17A – 18, recess 55 extends to outer edge, see also Paragraph 54 which states that the main key groove “extends a predetermined distance in the radial direction from an outer peripheral edge 3B of the orbiting scroll toward the center of the scroll”).

With regards to Claim 18:

Yamashita discloses the deformable groove is recessed from the outer side surface of the orbiting end plate and extends radially inward along a radial direction of the orbiting end plate (see Figures 17A – 18, recess 55 extends to .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20020063431) in view of Hojo et al. (hereafter “Hojo” – JP 2003-286974).

With regards to Claims 7 and 8:

Lee does not explicitly disclose the compression assembly further comprises an impact-force dissipating member disposed in the deformable groove and configured to absorb the impact force, wherein the impact-force dissipating member is made of a polymer material or rubber, instead disclosing springs (62). Hojo (Figures 2 – 7) teaches a scroll compressor including back-pressure providing means (10) for generating a back pressure by elastic deformation. Much like the elastic members (springs 62) of Lee, the back-pressure providing means of Hojo act to absorb forces and provide a restorative force. Hojo goes on to teach that the back-pressure providing means may be springs (as shown in Figure 6), solid rubber (as shown in Figure 5), or a pressure fluid filled bellows (as shown in Figure 7). In other words, Hojo equates a solid rubber material with springs. MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, Hojo teaches the equivalency of solid rubber and springs in scroll compressors seeking to provide a force-absorbing and restorative function. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Lee by replacing the springs with solid rubber members in order to yield the same predictable result of having the solid rubber absorb the impact force from the Oldham’s ring keys and provide a restorative force to the support plate (61). 


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20020063431) in view of Yoo et al. (hereafter “Yoo” – US 2019/0345941).

With regards to Claim 12:

Lee discloses the main key groove has: a first plane; and a second plane that is spaced apart from the first plane and extends parallel to the first (see Figure 11, imaginary radially extending planes on sides c and d of groove 1b). Lee does not explicitly disclose the main deformable groove comprises a first main deformable groove disposed closer to the first plane than to the second plane, and a second main deformable groove disposed closer to the second plane than to the first plane, and wherein the main key groove is disposed between the first main deformable groove and the second main deformable groove. Yoo (Figures 15 and 16) teaches a scroll compressor including an Oldham’s ring with a key (175) located within a key groove (166). Yoo acknowledges that both sides of the key groove are subject to wear during operation and thus inserts a wear preventing member (180) that covers both sides (166a, 166b) of the key grooves with wear preventing surfaces (181a, 181b), see Paragraph 210. Given the teachings of Yoo, one of ordinary skill in the art would have found it obvious to add another support means (60) of Lee on the other side of key groove (1b), i.e. in addition to the existing support means/deformable groove. Such a modification would 


    PNG
    media_image2.png
    541
    549
    media_image2.png
    Greyscale


With regards to Claim 13:

The Lee modification of Claim 12 teaches each of the first plane, the second plane, the first main deformable groove, and the second main deformable groove extends in a radial direction of the main frame (see emblematic Figure above, where both deformable grooves comprising springs 62, the main groove 1b, and two imaginary planes on either side c and d of groove 1b all extend in a radial direction).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2003/0175139) in view of Yoo et al. (hereafter “Yoo” – US 2019/0345941).

With regards to Claim 19:

Joo discloses the main key groove has: a first plane; and a second plane that is spaced apart from the first plane and extends parallel to the first (see Figure 7, imaginary radially extending planes on both sides of groove 46). Joo does not explicitly disclose the orbiting deformable groove comprises a first orbiting deformable groove disposed closer to the first plane than to the second plane, and a second orbiting deformable groove disposed closer to the second plane than to the first plane, and wherein the orbiting key groove is disposed between the first orbiting deformable groove and the second orbiting deformable groove. Yoo (Figures 15 and 16) teaches a scroll compressor including an Oldham’s ring with a key (175) located within a key groove (166). Yoo acknowledges that both sides of the key groove are subject to wear during operation and thus inserts a wear preventing member (180) that covers both sides (166a, 166b) of the key grooves with wear preventing surfaces (181a, 181b), see Paragraph 210. Given the teachings of Yoo, one of ordinary skill in the art would have found it obvious to add another sliding groove and pressurizing member of Joo on the other side of key groove (46), i.e. in addition to the existing support means/deformable . 


    PNG
    media_image3.png
    238
    406
    media_image3.png
    Greyscale



Allowable Subject Matter

Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The prior art does not teach the depth differences and spacing differences of the deformable grooves as recited, in conjunction with the rest of the structure required. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Peng et al. (WO 2020/209827) – see Figure 6, deformable members 612 on either side of key grooves 402. Note these are deformable members, not deformable grooves. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, January 22, 2022